EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Killian, Registration No. 50,891 on 06/24/2022.
 	
 	The claims have been amended as follows:
1.  (Currently Amended)  A method of designing nuclear reactors, comprising: 
identifying a plurality of design variables for a nuclear reactor;
identifying a multiplicity of metric variables for the nuclear reactor, including a first plurality of metric variables to measure thermal-hydraulic properties, a second plurality of metric variables to measure neutronics properties, and a third plurality of metric variables to measure stress properties;
receiving user input to specify a respective range of values for each of the plurality of design variables, thereby forming an initial trust region;
receiving user input to specify a respective threshold value for each of the multiplicity of metric variables;
constructing a Latin hypercube comprising N samples of values for [[the]] design parameters within the initial trust region that minimizes the multivariate correlation between the plurality of design variables, wherein N is an integer greater than 1;
for each of the N samples in the Latin hypercube:
	executing a thermal-hydraulics analysis process to compute the first plurality of metric variables that measure thermal-hydraulic properties;
	executing a neutronics analysis process to compute the second plurality of metric variables corresponding to the neutronics properties;
	executing a stress analysis process to compute the third plurality of metric variables corresponding to the stress properties; and
	applying a cost function to compute a respective aggregate residual of the multiplicity of metric variables compared to the threshold values for the multiplicity of metric variables;
training a machine learning model according to the N samples and the corresponding computed aggregate residuals;
shrinking the initial trust region, centered at a sample of the N samples having a smallest residual, wherein the respective range for each design variable of the plurality of design variables is shrunk according to correlation between the respective design variable and estimated residuals using the machine learning model;
repeating for a plurality of iterations the constructing of the Latin hypercube, the executing of the thermal-hydraulic analysis process, the executing of the neutronics analysis process, the executing of the stress analysis process, the computing of the first, second and third pluralities of metric variables, and the training until a sample of the N samples having a smallest residual is unchanged for a predetermined number of iterations;
using the machine learning model from [[the]] a final iteration to assess relative importance of each design variable of the plurality of design variables; and
providing the assessment visually in a report.

2.  (Original)  The method of claim 1, wherein the machine learning model is a random forest of decision trees or a neural network for Bayesian optimization.

3.  (Currently Amended)  The method of claim 1, wherein the machine learning model uses one or more evolutionary methods, and wherein the one or more evolutionary methods are selected from the group consisting of a genetic algorithm, a coupled simulated anneal algorithm, and a [[and/or]] differential evolutionary algorithm.

4.  (Original)  The method of claim 1, wherein executing the thermal-hydraulics analysis process, executing the neutronics analysis process, and executing the stress analysis process are performed concurrently.

5.  (Original)  The method of claim 1, wherein executing the thermal-hydraulics analysis process, executing the neutronics analysis process, and executing the stress analysis process are performed serially.

6.  (Original)  The method of claim 1, wherein the thermal-hydraulics analysis process, the neutronics analysis process, and the stress analysis process are each performed at respective distinct computing subsystems.

7.  (Currently Amended)  The method of claim 1, further comprising during one of the plurality of iterations:
determining that the sample of the N samples having the smallest residual has a value for a first design variable on a boundary of the trust region; and
in response to the determination, expanding the trust region to include a range for the first design variable that was not previously in the trust region.

8.  (Currently Amended)  The method of claim 1, wherein one of the second plurality of metric variables is [[the]] an effective neutron multiplication factor (Keff).

9.  (Currently Amended)  The method of claim 1, wherein [[the]] shrinking the trust region uses a learning rate multiplier specified by user input.

10.  (Currently Amended)  The method of claim 1, wherein [[the]] an initial Latin hypercube is centered at average values for the user-specified ranges of the plurality of design variables.

11.  (Currently Amended)  The method of claim 1, wherein the plurality of design variables includes a first design variable that has discrete categorical values, the method further comprising: 
encoding each discrete categorical value as a numeric value in a continuous range to form a first replacement design variable; and
substituting the first replacement design variable for the first design variable.

12.  (Currently Amended)  The method of claim 11, further comprising, during each of the plurality of iterations:
for the sample of the N samples having the smallest residual, estimating probabilities that switching to different categorical values would produce a smaller residual according to the cost function; and
for an immediately subsequent iteration, using sampling rates for the Latin hypercube that are proportional to the estimated probabilities.

13.  (Original)  The method of claim 11, wherein the first design variable is fluid type or material type.

14.  (Currently Amended)  The method of claim 13, wherein the discrete categorical values for fluid type or material type are selected from a database of materials including single phase gases, liquids, and solids.

15.  (Currently Amended)  A computing system, comprising:  
one or more computers, each having one or more processors and memory, wherein the memory stores one or more programs configured for execution by the one or more processors, the one or more programs comprising instructions for:
	identifying a plurality of design variables for a nuclear reactor;
	identifying a multiplicity of metric variables for the nuclear reactor, including a first plurality of metric variables to measure thermal-hydraulic properties, a second plurality of metric variables to measure neutronics properties, and a third plurality of metric variables to measure stress properties;
	receiving user input to specify a respective range of values for each of the plurality of design variables, thereby forming an initial trust region;
	receiving user input to specify a respective threshold value for each of the multiplicity of metric variables;
	constructing a Latin hypercube comprising N samples of values for [[the]] design parameters within the initial trust region that minimizes the multivariate correlation between the plurality of design variables, wherein N is an integer greater than 1;
	for each of the N samples in the Latin hypercube:
		executing a thermal-hydraulics analysis process to compute the first plurality of metric variables that measure thermal-hydraulic properties;
		executing a neutronics analysis process to compute the second plurality of metric variables corresponding to the neutronics properties;
		executing a stress analysis process to compute the third plurality of metric variables corresponding to the stress properties; and
		applying a cost function to compute a respective aggregate residual of the multiplicity of metric variables compared to the threshold values for the multiplicity of metric variables;
	training a machine learning model according to the N samples and the corresponding computed aggregate residuals;
	shrinking the initial trust region, centered at a sample of the N samples having a smallest residual, wherein the respective range for each design variable of the plurality of design variables is shrunk according to correlation between the respective design variable and estimated residuals using the machine learning model;
	repeating for a plurality of iterations the constructing of the Latin hypercube, the executing of the thermal-hydraulic analysis process, the executing of the neutronics analysis process, the executing of the stress analysis process, the computing of the first, second and third pluralities of metric variables, and the training until a sample of the N samples having a smallest residual is unchanged for a predetermined number of iterations;
	using the machine learning model from [[the]] a final iteration to assess relative importance of each design variable of the plurality of design variables; and
	providing the assessment visually in a report.

16.  (Original)  The computing system of claim 15, wherein the machine learning model is a random forest of decision trees or a neural network for Bayesian optimization.

17.  (Currently Amended)  The computing system of claim 15, wherein the machine learning model uses one or more evolutionary methods, and wherein the one or more evolutionary methods are selected from the group consisting of a genetic algorithm, a coupled simulated anneal algorithm, and a [[and/or]] differential evolutionary algorithm.

18.  (Currently Amended)  The computing system of claim 15, wherein one of the second plurality of metric variables is [[the]] an effective neutron multiplication factor (Keff).

19.  (Currently Amended)  The computing system of claim 15, wherein the plurality of design variables includes a first design variable that has discrete categorical values, the method further comprising: 
encoding each distinct discrete categorical value as a numeric value in a continuous range to form a first replacement design variable; and
substituting the first replacement design variable for the first design variable.

20.  (Currently Amended)  The computing system of claim 19, further comprising, during each of the plurality of iterations:
for the sample of the N samples having the smallest residual, estimating probabilities that switching to different categorical values would produce a smaller residual according to the cost function; and
for an immediately subsequent iteration, using sampling rates for the Latin hypercube that are proportional to the estimated probabilities.

	The following is an examiner's statement of reasons for allowance:
 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 15 as a whole.  
 	At best the prior arts of record, specifically, Ahsan (S. Ahsan, “Machine Learning Based Fault Prediction System for the Primary Heat Transport System of CANDU Type Pressurized Heavy Water Reactor,” 2013 International Conference on Open Source Systems and Technologies (ICOSST), IEEE, 2013) teaches building a machine learning based fault prediction system used to prediction conditions under which a nuclear reactor is deviating from stable condition e.g., see Ahsan Abstract pages 68-71.  Al-Bahdili (H. Albahadili, “FBRSim: A Fast Breeder Reactor Thermal-Hydraulic Simulator,” Proceedings of the 1st International Nuclear and Renewable Energy Conference (INREC10), March 21-24, 2010) teaches a system that simulates the thermal-hydraulics of Fast Breeder reactors; the simulation can be used for system design e.g., see FBRSim Abstract.  Boroushaki (M. Boroushaki, M, “Identification and Control of a Nuclear Reactor Core (VVER) Using Recurrent Neural Networks and Fuzzy Systems,” IEEE, 2003) teaches a neural network-based system for controlling a nuclear reactor core e.g., see Bouroushaki Abstract.  Jusselme (US 2018/0011949) teaches methods for generating design solutions to satisfy a performance target for a structure; input vectors can be generated using a sampling proecedure e.g., latin hypercube sampling; see Juseelme Abstract, [0047].  Kim (US 2009/0164953) teaches using a cost function and hypercube sampling to optimize an analog design e.g., see Kim Abstract, [0002-0007, 0020]. Bischoff (US 2021/0191347) teaches setting a parameter of a control system; the parameter is determined based on a probability distribution of the control variable e.g., see Bischoff Abstract.
 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 15 as a whole.

 	Thus, independent claims 1 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143